Case 9:18-cv-80911-BB Document 38 Entered on FLSD Docket 05/13/2019 Page 1 of 22



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA

                                      CASE NO. 9:18-cv-80911

   JERRY EISENBAND, individually and on behalf                        CLASS ACTION
   of all others similarly situated,

         Plaintiff,                                              JURY TRIAL DEMANDED

   vs.

   SCHUMACHER AUTOMOTIVE, INC.,
   a Florida Corporation,

     Defendant.
   ______________________________________/

             MOTION FOR FINAL APPROVAL OF CLASS SETTLEMENT AND
          APPLICATION FOR SERVICE AWARD, ATTORNEYS’ FEES, AND COSTS

            Plaintiff Jerry Eisenband initiated this action against Schumacher Automotive, Inc.,
  (“Schumacher” or “Defendant”) for violations of the Telephone Consumer Protection Act, 47
  U.S.C. § 227 (“TCPA”) claiming that he was sent unauthorized marketing text messages. The
  parties negotiated a settlement on behalf of plaintiff and a class of approximately 32,580
  consumers who were sent text a total of 58,822 messages by Defendant. On February 20, 2019,
  the Court granted Preliminary Approval to the Settlement, directed that notice be provided to the
  Settlement Class, and established a deadline for the filing of a motion for Final Approval. Plaintiff
  and Class Counsel now seek Final Approval of the Settlement, along with approval of a Service
  Award for the Class Representative and reimbursement of attorneys’ fees for Class Counsel.
  I.        INTRODUCTION
            Plaintiff alleges that in March 2018 he received text messages from Defendant. On July
  11, 2018, Plaintiff filed a Class Action Complaint. On August 17, 2018, Defendant filed a Motion
  to Dismiss, which this Court denied on October 23, 2018, [ECF No. 23]. Subsequently, the parties
  participated in mediation with Steven Jaffe, a well-respected mediator in South Florida, and
  reached a class-wide settlement. The Parties agreed to settle the Action to avoid the risks and
  uncertainties associated with continued litigation. The settlement requires Defendant to make



                                                   1
Case 9:18-cv-80911-BB Document 38 Entered on FLSD Docket 05/13/2019 Page 2 of 22



  available up to $5,000,000 for the benefit of the class. See Settlement Agreement and Release
  (“Agreement” or “Settlement”), [ECF No. 36-1].1
            Plaintiff and Class Counsel now request that the Court: (1) grant Final Approval to the
  Settlement; (2) certify for settlement purposes the Settlement Class, pursuant to Rule 23(b)(3) and
  (e) of the Federal Rules of Civil Procedure; (3) appoint Plaintiff as Class Representative; (4)
  appoint as Class Counsel the attorneys listed in paragraph I.I. of the Agreement; (5) approve the
  Plaintiff’s requested Service Award; (6) award Class Counsel attorneys’ fees and reimbursement
  of certain expenses; and (7) enter Final Judgment dismissing the Action with prejudice.
  II.       MOTION FOR FINAL APPROVAL
            A.     Procedural History
            On July 11, 2018, Plaintiff filed his Complaint in the United States District Court for the
  Southern District of Florida alleging that Defendant improperly sent text messages in violation of
  the TCPA. [ECF No. 1]. Plaintiff alleged that he and members of the class received text messages
  from Defendant without prior express consent or express written consent, which harmed him and
  the class (the “Allegations”). On August 17, 2018, Defendant filed a Motion to Dismiss, which
  was fully briefed and denied by this Court on October 23, 2018, [ECF No. 23]. The parties litigated
  this action through the pleadings stage, party and non-party discovery, the deposition of Defendant,
  and mediation.
            B.     Summary of the Settlement Terms
            The Settlement terms are detailed in the Agreement attached. The following is a summary
  of its material terms.
                   1.      The Settlement Class
            The Settlement Class is an opt-out class under Rule 23(b)(3) of the Federal Rules of Civil
  Procedure. The Settlement Class is defined as:
            All individuals residing in the United States (i) who were sent a text message
            (ii) on his or her cellular telephone (iii) by or on behalf of Schumacher
            Automotive, Inc. (iv) from July 11, 2014 through the date of certification.

  Agreement at FF.
            Excluded from the Settlement Class are: (1) the trial judge presiding over this case; (2)
  Schumacher, as well as any parent, subsidiary, affiliate, or control person of Schumacher, and the

  1
      All capitalized terms used herein have the same meanings as those defined in the Agreement.
                                                     2
Case 9:18-cv-80911-BB Document 38 Entered on FLSD Docket 05/13/2019 Page 3 of 22



  officers, directors, agents, servants, or employees of Schumacher; (3) any of the Released Parties;
  (4) the immediate family of any such person(s); any Settlement Class Member who has timely
  opted out of this proceeding; and (6) Plaintiff’s Counsel, their employees, and their immediate
  family.
                   2.     Monetary Relief
            The Settlement requires Defendant to make available up to $5,000,000 for the benefit of
  the Settlement Class. In order to receive a portion of the Settlement Fund, Settlement Class
  members are required to complete a Claim Form. Claim Forms were mailed by U.S. Mail to each
  Settlement Class member. Each Settlement Class member who timely filed a valid Claim Form
  shall become a Settlement Class Claimant and thereafter automatically receive a Settlement Fund
  Payment payable by check.
            Each Settlement Class member who timely files with the Settlement Administrator a valid
  Claim Form shall receive a cash distribution payable by check of up to $180.00 per text message,
  less any Notice and Administration Costs, Attorneys’ Fees and Expenses, and Service Award.
  Settlement Class Claimants will be sent their Claim Settlement Payments to the address they
  submitted on their Claim Form within 60 days following the Effective Date. Agreement at III.F.3.

                   3.     Class Release
            In exchange for the benefits conferred by the Settlement, all Settlement Class Members
  will be deemed to have released Defendant from claims related to the subject matter of the Action.
  The detailed release language is found in Section V of the Agreement.
                   4.     Settlement Notice
            The Notice Program was designed to provide the best notice practicable, and was tailored
  to take advantage of the information Defendant had available about Settlement Class members.
  The Notice Program was reasonably calculated under the circumstances to apprise the Settlement
  Class of the pendency of the Action, the terms of the Settlement, Class Counsel’s Attorneys’ Fee
  application and request for Service Award for Plaintiff, and their rights to opt-out of the Settlement
  Class or object to the Settlement. See Declaration of Manuel Hiraldo (“Hiraldo Decl.”), attached
  as Exhibit A, at ⁋ 2. The Notices and Notice Program constituted sufficient notice to all persons
  entitled to notice, and satisfied all applicable requirements of law including, but not limited to,
  Federal Rule of Civil Procedure 23 and the constitutional requirement of due process.


                                                    3
Case 9:18-cv-80911-BB Document 38 Entered on FLSD Docket 05/13/2019 Page 4 of 22



                 5.      Service Award
         Class Counsel are entitled to request, and Defendant will not oppose, a Service Award of
  $5,000 for the Class Representative. Agreement at II.D. If the Court approves it, the Service
  Award will be paid from the Settlement Fund. Id. The Service Award will compensate Class
  Representative for his time and effort in the Action, and for the risks he undertook in prosecuting
  the Action against Defendant.
                 6.      Attorneys’ Fees and Costs
         Class Counsel are entitled to request, and Defendant will not oppose, attorneys’ fees of up
  to 25% of the Settlement Fund. The Parties negotiated and reached agreement regarding fees and
  costs only after agreeing on all other material terms of the Settlement. Hiraldo Decl. ¶ 3.
         C. Argument
         Court approval is required for settlement of a class action. Fed. R. Civ. P. 23(e). The
  federal courts have long recognized a strong policy and presumption in favor of class settlements.
  The Rule 23(e) analysis should be “informed by the strong judicial policy favoring settlements as
  well as the realization that compromise is the essence of settlement.” In re Chicken Antitrust Litig.
  Am. Poultry, 669 F.2d 228, 238 (5th Cir. 1982). In evaluating a proposed class settlement, the
  Court “will not substitute its business judgment for that of the parties; ‘the only question . . . is
  whether the settlement, taken as a whole, is so unfair on its face as to preclude judicial approval.’”
  Rankin v. Rots, 2006 WL 1876538, at *3 (E.D. Mich. June 28, 2006). Class settlements minimize
  the litigation expenses of the parties and reduce the strain that litigation imposes upon already
  scarce judicial resources. Therefore, “federal courts naturally favor the settlement of class action
  litigation.” Isby v. Bayh, 75 F.3d 1191, 1196 (7th Cir. 1996). The Settlement here is more than
  sufficient under Rule 23(e) and Final Approval is clearly warranted.
                 1.      Notice was the Best Practicable and was Reasonably Calculated to Inform
                         the Settlement Class of its Rights.

         The Notice Program consisted of: (1) direct mail postcard notice (“Mailed Notice”) to each
  Settlement Class member; and (2) a “Long-Form” notice with more detail than the direct mail
  notice, which has been available on the Settlement Website and via mail upon request. See
  Declaration of Gio Santiago, (“Santiago Decl.”), at ¶¶4, 6, attached as Exhibit B.
         Each facet of the Notice Program was timely and properly accomplished. The Notice
  Administrator received data from Defendant and identified a combination of names and/or last


                                                    4
Case 9:18-cv-80911-BB Document 38 Entered on FLSD Docket 05/13/2019 Page 5 of 22



  known addresses for all but 1,419 of the 32,580 Settlement Class members. Santiago Decl. at ¶2.
  The Notice Administrator sent Mailed Notice to 29,794 Settlement Class members. Santiago Decl.
  at ¶6. The Notice Administrator performed and continues to perform follow up research to attempt
  locate correct addresses for any undeliverable Mail Notice so it can re-mail postcards to Settlement
  Class members whose initial postcard notices were returned by the postal service prior to the
  Claims Deadline. Santiago Decl. at ¶8.
         The     Notice     Administrator      also       established   the   Settlement    Website,
  www.schumacherTCPAsettlement.com, which went live on April 22, 2019. Santiago Decl. at ¶4.
  The Long Form Notice, along with other key pleadings, have been and will continue to be available
  on the Settlement Website or upon request to the Settlement Administrator, to enable Settlement
  Class members to obtain detailed information about the Action and the Settlement. Santiago Decl.
  at ¶4. In addition, a toll-free number was also established on April 22, 2019. Santiago Decl. at ¶5.
  By calling, Settlement Class members are able listen to answers to frequently asked questions and
  request a copy of the Long Form Notice.
         The Court-approved Notice and Notice Program satisfied due process requirements
  because they described “the substantive claims . . . [and] contain[ed] information reasonably
  necessary to make a decision to remain a class member and be bound by the final judgment.” In
  re Nissan Motor Corp. Antitrust Litig., 552 F.2d at 1104-05. The Notice, among other things,
  defined the Settlement Class, described the release provided to Defendant under the Settlement, as
  well as the amount and proposed distribution of the Settlement proceeds, and informed Settlement
  Class members of their right to opt-out or object, the procedures for doing so, and the time and
  place of the Final Approval Hearing. It also notified Settlement Class members that a final
  judgment would bind them unless they opted-out and told them where they could get more
  information – for example, at the Settlement Website that has a copy of the Agreement, as well as
  other important documents. Further, the Notice described Class Counsel’s intention to seek
  attorneys’ fees and expenses of up to 25% of the Settlement Fund, and a Service Award for the
  Class Representative. Hence, Settlement Class members were provided with the best practicable
  notice that was “reasonably calculated, under [the] circumstances, to apprise interested parties of
  the pendency of the action and afford them an opportunity to present their objections.” Shutts, 472
  U.S. at 812 (quoting Mullane, 339 U.S. at 314-15).



                                                      5
Case 9:18-cv-80911-BB Document 38 Entered on FLSD Docket 05/13/2019 Page 6 of 22



          As of May 13, 2019, the Settlement Administrator had received no requests for exclusion
  and no objections to the Settlement had been filed. Santiago Decl. at ¶¶9-10. The opt-out and
  objection period end on May 29, 2019.
                 2.     The Settlement Should Be Approved as Fair, Adequate and
                        Reasonable.
          In deciding whether to approve the Settlement, the Court will analyze whether it is “fair,
  adequate, reasonable, and not the product of collusion.” Leverso v. Southtrust Bank, 18 F.3d 1527,
  1530 (11th Cir. 1994); see also Bennett v. Behring Corp., 737 F.2d 982, 986 (11th Cir. 1984). A
  settlement is fair, reasonable and adequate when “the interests of the class as a whole are better
  served if the litigation is resolved by the settlement rather than pursued.” In re Lorazepam &
  Clorazepate Antitrust Litig., MDL No. 1290, 2003 WL 22037741, at *2 (D.D.C. June 16, 2003)
  (quoting Manual for Complex Litigation (Third) § 30.42 (1995)). Importantly, the Court is “not
  called upon to determine whether the settlement reached by the parties is the best possible deal,
  nor whether class members will receive as much from a settlement as they might have recovered
  from victory at trial.” In re Mexico Money Transfer Litig., 164 F. Supp. 2d 1002, 1014 (N.D. Ill.
  2000) (citations omitted).
          The Eleventh Circuit has identified six factors to be considered in analyzing the fairness,
  reasonableness and adequacy of a class settlement under Rule 23(e):
                (1)      the existence of fraud or collusion behind the settlement;
                (2)      the complexity, expense, and likely duration of the
                litigation;
                (3)      the stage of the proceedings and the amount of discovery
                completed;
                (4)      the probability of the plaintiffs’ success on the merits;
                (5)      the range of possible recovery; and
                (6)      the opinions of the class counsel, class representatives, and
                the substance and amount of opposition to the settlement.
  Leverso, 18 F.3d at 1530 n.6; see also Bennett, 737 F.2d at 986. The analysis of these factors set
  forth below shows this Settlement to be eminently fair, adequate and reasonable.
                         a.     There Was No Fraud or Collusion.
          The contested nature of the proceedings in this Action demonstrates the absence of fraud
  or collusion behind the Settlement. See, e.g., In re Sunbeam Sec. Litig., 176 F. Supp. 2d 1323,
  1329 n.3 (S.D. Fla. 2001); Ingram v. Coca-Cola Co., 200 F.R.D. 685, 693 (N.D. Ga. 2001) (court
  had “no doubt that this case has been adversarial, featuring a high level of contention between the
  parties”).

                                                   6
Case 9:18-cv-80911-BB Document 38 Entered on FLSD Docket 05/13/2019 Page 7 of 22



           Plaintiff and the Settlement Class were represented by experienced counsel throughout the
  negotiations. Class Counsel and Defendant engaged in negotiations leading up to a mediation, and
  resolved the case at mediation. All negotiations were arm’s-length and extensive. See Perez v.
  Asurion Corp., 501 F. Supp. 2d 1360, 1384 (S.D. Fla. 2007) (concluding that class settlement was
  not collusive in part because it was overseen by “an experienced and well-respected mediator”);
  Hiraldo Decl. ¶ 4.
                         b.     The Settlement Will Avert Years of Complex and
                                Expensive Litigation.
           The claims and defenses are complex; recovery by any means other than settlement would
  require additional years of litigation. See United States v. Glens Falls Newspapers, Inc., 160 F. 3d
  853, 856 (2d Cir. 1998) (noting that “a principal function of a trial judge is to foster an atmosphere
  of open discussion among the parties’ attorneys and representatives so that litigation may be settled
  promptly and fairly so as to avoid the uncertainty, expense and delay inherent in a trial.”).
           In contrast, the Settlement provides immediate and substantial monetary benefits to the
  Settlement Class. As stated in In re Shell Oil Refinery, 155 F.R.D. 552 (E.D. La. 1993):
                  The Court should consider the vagaries of litigation and compare the
                  significance of immediate recovery by way of the compromise to
                  the mere possibility of relief in the future, after protracted and
                  expensive litigation. In this respect, “[i]t has been held proper to
                  take the bird in the hand instead of a prospective flock in the bush.”


  Id. at 560 (alterations in original). Particularly because the “demand for time on the existing
  judicial system must be evaluated in determining the reasonableness of the settlement,” Ressler v.
  Jacobson, 822 F. Supp. 1551, 1554 (M.D. Fla. 1992) (citation omitted), there can be no doubt
  about the adequacy of the present Settlement, which provides reasonable benefits to the Settlement
  Class.
                         c.       The Factual Record is Sufficiently Developed to Enable Class
                                  Counsel to Make a Reasoned Judgment.
           Courts also consider “the degree of case development that class counsel have accomplished
  prior to settlement” to ensure that “counsel had an adequate appreciation of the merits of the case
  before negotiating.” In re General Motors Corp. Pick-up Truck Fuel Tank Prods. Liab. Litig., 55
  F.3d 768, 813 (3d Cir. 1995). At the same time, “[t]he law is clear that early settlements are to be
  encouraged, and accordingly, only some reasonable amount of discovery should be required to
  make these determinations.” Ressler, 822 F. Supp. at 1555.

                                                    7
Case 9:18-cv-80911-BB Document 38 Entered on FLSD Docket 05/13/2019 Page 8 of 22



         Class Counsel negotiated the Settlement with the benefit of targeted party and non-party
  discovery, Defendant’s deposition, and after motion practice. Hiraldo Decl. ¶ 5. Specifically, Class
  Counsel reviewed numerous pages of documents and electronic data. Plaintiff also spent
  considerable time researching and briefing Defendant’s numerous defenses. As such, Class
  Counsel’s analysis and understanding of the legal obstacles positioned them to evaluate with the
  strengths and weaknesses of Plaintiff’s claims and Defendant’s defenses, as well as the range and
  amount of damages that were potentially recoverable if the Action proceeded to judgment on a
  class-wide basis. Hiraldo Decl. ¶ 6.

                     d. Plaintiff and the Class Still Faced Significant Obstacles to Prevailing.
         The “likelihood and extent of any recovery from the defendants absent . . . settlement” is
  another important factor in assessing the reasonableness of a settlement. Domestic Air, 148 F.R.D.
  at 314. Class Counsel believes that Plaintiff had a strong case against Defendant. Hiraldo Decl. ¶
  7. Even so, Class Counsel are mindful that Defendant advanced significant defenses that would
  have been required to overcome in the absence of the Settlement. Id. This Action involved several
  major litigation risks that loomed in the absence of settlement including, but not limited to, class
  certification, trial, as well as appellate review following a verdict. Id. Apart from the risks,
  continued litigation would have involved substantial delay and expense, which further counsels in
  favor of Final Approval. Hiraldo Decl. ¶ 8. The uncertainties and delays from this process would
  have been significant. Id.
         Given the myriad risks attending these claims, as well as the certainty of substantial delay
  and expense from ongoing litigation, the Settlement represents a fair compromise. See, e.g.,
  Haynes v. Shoney’s, No. 89-30093-RV, 1993 U.S. Dist. LEXIS 749, at *16-17 (N.D. Fla. Jan. 25,
  1993) (“The risks for all parties should this case go to trial would be substantial. …. It is possible
  that trial on the merits would result in … no relief for the class members. … Based on … the
  factual and legal obstacles facing both sides should this matter continue to trial, I am convinced
  that the settlement … is a fair and reasonable compromise.”).




                                                    8
Case 9:18-cv-80911-BB Document 38 Entered on FLSD Docket 05/13/2019 Page 9 of 22



                         e.      The Benefits Provided by the Settlement are Fair, Adequate
                                 and Reasonable Compared to the Range of Possible Recovery.


         In determining whether a settlement is fair given the potential range of recovery, the Court
  should be guided by “the fact that a proposed settlement amounts to only a fraction of the potential
  recovery does not mean the settlement is unfair or inadequate.” Behrens v. Wometco Enters., Inc.,
  118 F.R.D. 534, 542 (S.D. Fla. 1988), aff’d, 899 F.2d 21 (11th Cir. 1990). Indeed, “[a] settlement
  can be satisfying even if it amounts to a hundredth or even a thousandth of a single percent of the
  potential recovery.” Id.
         Class Counsel were well-positioned to evaluate the strengths and weaknesses of Plaintiff’s
  claims, as well as the appropriate basis upon which to settle them. Hiraldo Decl. ¶ 9. Each
  Settlement Class Claimant who opted to participate in the settlement will receive up to $180.00
  per text message received, less any Notice and Administration Costs, Attorneys’ Fees and
  Expenses, and Service Award. Settlement Class Members can continue to submit Claim Forms
  up and through July 15, 2019. Pursuant to the TCPA, each injured Settlement Class member could
  have received $500.00 for each violative message received upon a successful verdict at trial, but
  such a result was very uncertain.
         This Settlement provides an extremely fair and reasonable recovery to Settlement Class
  members when considering Defendant’s defenses, as well as the challenging, unpredictable path
  of litigation that Plaintiff would otherwise have continued to face in the trial and appellate courts.
  Hiraldo Decl. ¶ 10. See Couser v. Comenity Bank, 125 F. Supp. 3d 1034 (S.D. Cal.
  2015) (approving settlement of $13.75 per class member.); Wilkins v. HSBC Bank Nevada, N.A.,
  2015 U.S. Dist. LEXIS 23869, 2015 WL 890566, at *3 (N.D. Ill. Feb. 27, 2015) (approving
  settlement of $2.95 per class member).
                       f.      Class Counsel, the Plaintiff, and Absent Settlement Class
                       Members Favor Approval.
         Class Counsel strongly endorse the Settlement. Hiraldo Decl. ¶ 11. The Court should give
  “great weight to the recommendations of counsel for the parties, given their considerable
  experience in this type of litigation.” Warren, 693 F. Supp. at 1060; see also Domestic Air, 148
  F.R.D. at 312-13 (“In determining whether to approve a proposed settlement, the Court is entitled
  to rely upon the judgment of the parties’ experienced counsel. ‘[T]he trial judge, absent fraud,



                                                    9
Case 9:18-cv-80911-BB Document 38 Entered on FLSD Docket 05/13/2019 Page 10 of 22



  collusion, or the like, should be hesitant to substitute its own judgment for that of counsel.’”)
  (citations omitted).
         There has been no opposition to the Settlement, as not a single objection was filed to date.
  Hiraldo Decl. ¶ 12. This is another indication that the Settlement Class is clearly satisfied with the
  Settlement. Even if there were some objections, it is settled that “[a] small number of objectors
  from a plaintiff class of many thousands is strong evidence of a settlement’s fairness and
  reasonableness.” Association for Disabled Americans v. Amoco Oil Co., 211 F.R.D. 457, 467
  (S.D. Fla. 2002).
                 3.      The Court Should Certify the Settlement Class.
         Plaintiff and Class Counsel respectfully request that the Court certify the Settlement Class.
  “Confronted with a request for settlement-only class certification, a district court need not inquire
  whether the case, if tried, would present intractable management problems . . . for the proposal is
  that there be no trial.” Amchem Products, Inc. v. Windsor, 521 U.S. 591, 620 (1997).
         Standing
         “In order to establish Article III standing to bring a suit, a plaintiff has the burden to show
  that he ‘(1) suffered an injury in fact, (2) that is fairly traceable to the challenged conduct of the
  defendant, and (3) that is likely to be redressed by a favorable judicial decision.’” Mohamed v.
  Off Lease Only, Inc., No. 15-23352-Civ-COOKE/TORRES, 2017 U.S. Dist. LEXIS 41023, at *2-
  3 (S.D. Fla. Mar. 22, 2017) (quoting Spokeo , Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016)). “A
  plaintiff attains an injury in fact when he ‘suffer[s] an invasion of a legally protected interest that
  is concrete and particularized[,] and actual or imminent, not conjectural or hypothetical.’” Id. at
  *3.
         Most recently, the Eleventh Circuit addressed standing in the context of a claim under the
  Fair and Accurate Credit Transactions Act (“FACTA”), holding that the plaintiff had standing as
  a result of the defendant’s printing of a credit card receipt that showed the card number’s first six
  and last four digits. Muransky v. Godiva Chocolatier, Inc., Nos. 16-16486, 16-16783, 2019 U.S.
  App. LEXIS 11630, at *3 (11th Cir. Apr. 22, 2019). The Eleventh Circuit noted that “a plaintiff is
  not required to demonstrate the merits of his case in order to establish his standing to sue.” Id. at
  *12 (citing Pedro v Equifax, Inc., 868 F.3d 1275, 1279 (11th Cir. 2017)). Next, the Eleventh
  Circuit noted that even after “Spokeo as before, ‘intangible’ injuries…may satisfy Article III’s
  concreteness requirement,” and that “Spokeo made no change to the rule that ‘a small injury, ‘an

                                                    10
Case 9:18-cv-80911-BB Document 38 Entered on FLSD Docket 05/13/2019 Page 11 of 22



  identifiable trifle,’ is sufficient to confer standing.’” Muransky, 2019 U.S. App. LEXIS 11630, at
  *15 (citing Common Cause/Georgia v. Billups, 554 F.3d 1340, 1351 (11th Cir. 2009) (quoting
  United States v. Students Challenging Regulatory Agency Procedures (SCRAP), 412 U.S. 669, 689
  n.14 (1973))). Ultimately, in holding that the plaintiff had standing, the Eleventh Circuit concluded
  that “where Congress elevates the risk of harm to a concrete interest to the status of a concrete
  injury, the risk need be no more than an ‘identifiable trifle’ to be concrete.” Muransky, 2019 U.S.
  App. LEXIS 11630, at *117 (quoting Billups, 554 F.3d at 1351).
         Here, Plaintiff has standing under the TCPA to bring his claim. The TCPA is a “consumer
  protection statute[] that confer[s] on [P]laintiff[] the right to be free from certain harassing and
  privacy-invading conduct.” Manno v. Healthcare Rev. Recovery Grp., LLC, 289 F.R.D. 674, 682
  (S.D. Fla. 2013); see also Gamble v. New Eng. Auto Fin., 735 F. App’x 664, 666 (11th Cir. 2018)
  (“Congress provided [Plaintiff] that right through the TCPA, and she had that right (and could
  assert it through litigation against [Defendant]…”) (citing 47 U.S.C. § 227). This includes being
  free from “certain prohibited calls.” Tillman v. Ally Fin. Inc., No. 2:16-cv-313-FtM-99CM, 2017
  U.S. Dist. LEXIS 71919, at *16 (M.D. Fla. May 11, 2017) (finding that receipt of such prohibited
  calls “is an injury that Congress has elevated to the status of a legally cognizable injury through
  the TCPA”); Manno, 289 F.R.D. at 682 (holding “[plaintiff] has alleged [d]efendants’ conduct
  violated [the TCPA], and that is enough to confer upon him standing under Article III”).
         The injury alleged by Plaintiff here is particularized. Indeed, Plaintiff received a prohibited
  call from Defendant on his cell phone without his consent, and, thus, he was affected in a “personal
  and individual way.” Mohamed, 2017 U.S. Dist. LEXIS 41023, at *3. This injury, even if
  construed as intangible, is also concrete. Id. Again, as held by the Eleventh Circuit, “‘where a
  statute confers new legal rights on a person, that person will have Article III standing to sue where
  the facts establish a concrete, particularized, and personal injury to that person as a result of the
  violation of the newly created legal rights.’” Eisenband v. Schumacher Auto., Inc., No. 18-cv-
  80911, 2018 U.S. Dist. LEXIS 181272, at *3 (S.D. Fla. Oct. 22, 2018) (Bloom, J.) (quoting
  Florence Endocrine Clinic, PLLC v. Arriva Medical, LLC, 858 F.3d 1362, 1366 (11th Cir. 2017)
  (quoting Palm Beach Golf Center-Boca, Inc. v. John G. Sarris, D.D.S., P.A., 781 F.3d 1245, 1251
  (11th Cir. 2015))). “The Eleventh Circuit, pre- and post-Spokeo, has held that the TCPA ‘creates
  such a cognizable right.’” Id. (citing Palm Beach Golf, 781 F.3d at 1251).



                                                   11
Case 9:18-cv-80911-BB Document 38 Entered on FLSD Docket 05/13/2019 Page 12 of 22



         Certification under Rule 23(a)
         Certification under Rule 23(a) of the Federal Rules of Civil Procedure requires that (1) the
  class is so numerous that joinder of all members is impracticable, (2) there are questions of law or
  fact common to the class, (3) the claims or defenses of the representative parties are typical of the
  claims or defenses of the class, and (4) the representative parties will fairly and adequately protect
  the interests of the class. Under Rule 23(b)(3), certification is appropriate if the questions of law
  or fact common to the class members predominate over individual issues of law or fact and if a
  class action is superior to other available methods for the fair and adjudication of the controversy.
  For the purpose of considering a settlement, all of the factors are satisfied.
         The numerosity requirement of Rule 23(a) is satisfied because the Settlement Class consists
  of approximately 32,580 individuals, and joinder of all such persons is impracticable. See Fed. R.
  Civ. P. 23(a)(1); Kilgo v. Bowman Trans., 789 F.2d 859, 878 (11th Cir. 1986) (numerosity satisfied
  where plaintiffs identified at least 31 class members “from a wide geographical area”).
         “Commonality requires the plaintiff to demonstrate that the class members ‘have suffered
  the same injury,’” and the plaintiff’s common contention “must be of such a nature that it is capable
  of classwide resolution – which means that determination of its truth or falsity will resolve an issue
  that is central to the validity of each one of the claims in one stroke.” Wal-Mart Stores, Inc. v.
  Dukes, 564 U.S. 338, 131 S. Ct. 2541, 2551 (2011) (citation omitted). Here, the commonality
  requirement is readily satisfied. There are multiple questions of law and fact – centering on
  Defendant’s text messaging program – that are common to the Settlement Class, that are alleged
  to have injured all Settlement Class members in the same way, and that would generate common
  answers.
         For similar reasons, Plaintiff’s claims are reasonably coextensive with those of the absent
  class members, such that the Rule 23(a)(3) typicality requirement is satisfied. See Kornberg v.
  Carnival Cruise Lines, Inc., 741 F.2d 1332, 1337 (11th Cir. 1984) (typicality satisfied where
  claims “arise from the same event or pattern or practice and are based on the same legal theory”).
  Plaintiff is typical of absent Settlement Class members because he received a text message and
  suffered the same injuries as them and because they will all benefit from the relief achieved.
         Plaintiff and Class Counsel also satisfy the adequacy of representation requirement.
  Adequacy under Rule 23(a)(4) relates to (1) whether the proposed class representative has interests
  antagonistic to the class; and (2) whether the proposed class counsel has the competence to

                                                   12
Case 9:18-cv-80911-BB Document 38 Entered on FLSD Docket 05/13/2019 Page 13 of 22



  undertake this litigation. Fabricant, 202 F.R.D. at 314. The determinative factor “is the
  forthrightness and vigor with which the representative party can be expected to assert and defend
  the interests of the members of the class.” Lyons v. Georgia-Pacific Corp. Salaried Employees
  Ret. Plan, 221 F.3d 1235, 1253 (11th Cir. 2000) (internal quotation marks omitted). Plaintiff’s
  interests are coextensive with, not antagonistic to, the interests of the Settlement Class, because
  Plaintiff and the absent Settlement Class members have the same interest in the relief afforded by
  the Settlement, and the absent Settlement Class members have no diverging interests. Further,
  Plaintiff and the Settlement Class are represented by qualified and competent Class Counsel who
  have extensive experience and expertise prosecuting complex class actions.
         Rule 23(b)(3) requires that “[c]ommon issues of fact and law . . . ha[ve] a direct impact on
  every class member’s effort to establish liability that is more substantial than the impact of
  individualized issues in resolving the claim or claims of each class member.” Sacred Heart Health
  Sys., Inc. v. Humana Military Healthcare Servs., Inc., 601 F.3d 1159, 1170 (11th Cir. 2010)
  (internal quotation marks omitted). Plaintiff readily satisfies the Rule 23(b)(3) predominance
  requirement because liability questions common to all Settlement Class members substantially
  outweigh any possible issues that are individual to each Settlement Class member. The necessity
  for the court to deal with any individual issues in the litigation context is also attenuated in the
  settlement context. Further, resolution of thousands of claims in one action is far superior to
  individual lawsuits, because it promotes consistency and efficiency of adjudication. See Fed. R.
  Civ. P. 23(b)(3). For these reasons, the Court should certify the Settlement Class.
         Based on the foregoing, the Settlement is fair, adequate and reasonable.

  III.   APPLICATION FOR SERVICE AWARD
         Pursuant to the Settlement, Class Counsel respectfully request, and Defendant does not
  oppose, a Service Award for the Class Representative in the amount of $5,000. Service awards
  “compensate named plaintiffs for the services they provided and the risks they incurred during the
  course of the class action litigation.” Allapattah Servs., Inc. v. Exxon Corp., 454 F. Supp. 2d 1185,
  1218 (S.D. Fla. 2006). “[T]here is ample precedent for awarding incentive compensation to class
  representatives at the conclusion of a successful class action.” David v. American Suzuki Motor
  Corp., 2010 WL 1628362, at *6 (S.D. Fla. Apr. 15, 2010).
         The relevant factors include: (1) the actions the class representatives took to protect the
  interests of the class; (2) the degree to which the class benefited from those actions; and (3) the

                                                   13
Case 9:18-cv-80911-BB Document 38 Entered on FLSD Docket 05/13/2019 Page 14 of 22



  amount of time and effort the class representatives expended in pursuing the litigation. See, e.g.,
  Cook v. Niedert, 142 F.3d 1004, 1016 (7th Cir. 1998). These factors, as applied to this Action,
  demonstrate the reasonableness of the requested Service Award to Plaintiff. Plaintiff provided
  assistance that enabled Class Counsel to successfully prosecute the Action including submitting to
  interviews with Class Counsel, reviewing all material filings, including approving the Agreement,
  and locating and forwarding responsive documents and information to Defendant’s formal
  discovery requests. Hiraldo Decl. ¶ 13.
         The Service Award of $5,000 is less than 0.01% of the Settlement Fund, a ratio that falls
  well below the range of what has been deemed to be reasonable. See, e.g., Enter. Energy Corp. v.
  Columbia Gas Transmission, 137 F.R.D. 240, 251 (S.D. Ohio 1991) (approving service awards
  totaling $300,000, or 0.56% of a $56.6 million settlement). The Service Award requested here is
  reasonable.
  IV.    APPLICATION FOR ATTORNEYS’ FEES AND EXPENSES
         Pursuant to the Agreement and the Notices, and consistent with recognized class action
  practice and procedure, Class Counsel respectfully request an award of attorneys’ fees equal to
  25% of the Settlement Fund. Class Counsel and Defendant negotiated and reached agreement
  regarding attorneys’ fees and costs only after reaching agreement on all other material Settlement
  terms. The requested fee is within the range of reason under the factors listed in Camden I Condo.
  Ass’n. v. Dunkle, 946 F.2d 768 (11th Cir. 1991). For the reasons detailed herein, Class Counsel
  submit that the requested fee is appropriate, fair and reasonable and respectfully requests that it be
  approved by the Court.
         A.      The Law Awards Class Counsel Fees from the Common Fund Created Through
                 Their Efforts.

         It is well established that when a representative party has conferred a substantial benefit upon
  a class, counsel is entitled to attorneys’ fees based upon the benefit obtained. Camden I, 946 F.2d
  at 771; Boeing Co. v. Van Gemert, 444 U.S. 472, 478 (1980). The common benefit doctrine is an
  exception to the general rule that each party must bear its own litigation costs. The doctrine serves
  the “twin goals of removing a potential financial obstacle to a plaintiff’s pursuit of a claim on behalf
  of a class and of equitably distributing the fees and costs of successful litigation among all who
  gained from the named plaintiff’s efforts.” In re Gould Sec. Litig., 727 F. Supp. 1201, 1202 (N.D.
  Ill. 1989) (citation omitted). The common benefit doctrine stems from the premise that those who

                                                   14
Case 9:18-cv-80911-BB Document 38 Entered on FLSD Docket 05/13/2019 Page 15 of 22



  receive the benefit of a lawsuit without contributing to its costs are “unjustly enriched” at the expense
  of the successful litigant. Van Gemert, 444 U.S. at 478. As a result, the Supreme Court, the Eleventh
  Circuit, and courts in this District have all recognized that “[a] litigant or a lawyer who recovers a
  common fund for the benefit of persons other than himself or his client is entitled to a reasonable
  attorney’s fee from the fund as whole.” Sunbeam, 176 F. Supp. 2d at 1333. Courts have also
  recognized that appropriate fee awards in cases such as this encourage redress for wrongs caused to
  entire classes of persons, and deter future misconduct of a similar nature.
            In the Eleventh Circuit, class counsel are awarded a percentage of the funds obtained
  through a settlement. In Camden I – the controlling authority regarding attorneys’ fees in common-
  fund class actions – the Eleventh Circuit held that “the percentage of the fund approach [as opposed
  to the lodestar approach] is the better reasoned in a common fund case. Henceforth in this circuit,
  attorneys’ fees awarded from a common fund shall be based upon a reasonable percentage of the
  fund established for the benefit of the class.” Camden I, 946 F.2d at 774; see also Hamilton v.
  SunTrust Mortg. Inc., No. 13-60749-CIV-COHN/SELTZER, 2014 U.S. Dist. LEXIS 154762, at
  *20 (S.D. Fla. Oct. 24, 2014) (Attorneys representing a class action are entitled to an attorneys’
  fee based solely upon the total benefits obtained in or provided by a class settlement); Saccoccio
  v. JP Morgan Chase Bank, N.A., 297 F.R.D. 683, 695 (S.D. Fla. 2014) (noting that in a claims
  made situation, the attorneys’ fees in a class action are determined based upon the total fund, not
  just the actual payout to the class); Carter v. Forjas, 701 F. App'x 759, 766-67 (11th Cir. 2017)
  (same).
            The Court has discretion in determining the appropriate fee percentage. “There is no hard
  and fast rule mandating a certain percentage of a common fund which may be awarded as a fee
  because the amount of any fee must be determined upon the facts of each case.” Sunbeam, 176 F.
  Supp. 2d at 1333 (quoting Camden I, 946 F.2d at 774).
            The Eleventh Circuit has provided a set of factors the Court should use to determine a
  reasonable percentage to award as an attorney’s fee to class counsel in class actions:
                   (1)     the time and labor required;
                   (2)     the novelty and difficulty of the relevant questions;
                   (3)     the skill required to properly carry out the legal services;
                   (4)     the preclusion of other employment by the attorney as a
                   result of his acceptance of the case;
                   (5)     the customary fee;
                   (6)     whether the fee is fixed or contingent;

                                                     15
Case 9:18-cv-80911-BB Document 38 Entered on FLSD Docket 05/13/2019 Page 16 of 22



               (7)     time limitations imposed by the clients or the
               circumstances;
               (8)     the results obtained, including the amount recovered for the
               Clients;
               (9)     the experience, reputation, and ability of the attorneys;
               (10) the “undesirability” of the case;
               (11) the nature and the length of the professional relationship
               with the clients; and
               (12) fee awards in similar cases.
  Camden I, 946 F.2d at 772 n.3 (citing factors originally set forth in Johnson v. Georgia Highway
  Express, Inc., 488 F.2d 714, 717-19 (5th Cir. 1974)).
         These 12 factors are guidelines and are not exclusive. “Other pertinent factors are the time
  required to reach a settlement, whether there are any substantial objections by class members or
  other parties to the settlement terms or the fees requested by counsel, any non-monetary benefits
  conferred upon the class by the settlement, and the economics involved in prosecuting a class
  action.” Sunbeam, 176 F. Supp. 2d at 1333 (quoting Camden I, 946 F.2d at 775). The Eleventh
  Circuit has “encouraged the lower courts to consider additional factors unique to the particular
  case.” Camden I, 946 F.2d at 775. As applied, the Camden I factors support the requested fee.
                 1.      The Claims Against Defendant Required Substantial Time and Labor.
         Prosecuting and settling these claims demanded considerable time and labor, making this
  fee request reasonable. Hiraldo Decl. ¶ 15. Class Counsel devoted substantial time to investigating
  the claims against Defendant and litigating the case. Hiraldo Decl. ¶ 16. Time and resources were
  also dedicated to conducting formal party and non-party discovery, motion practice, Defendant’s
  deposition, and mediation. Hiraldo Decl. 18.
          Settlement negotiations consumed further time and resources. Hiraldo Decl. ¶ 19. The
  mediation session required substantial preparation and document review. Finally, significant time
  was devoted to negotiating and drafting of the Agreement and the preliminary approval process,
  and to all actions required thereafter pursuant to the preliminary approval order. All of this work
  consumed a substantial amount of time. All told, Class Counsel’s coordinated work paid dividends
  for the Settlement Class. Each of the above-described efforts was essential to achieving the
  Settlement before the Court. Hiraldo Decl. ¶ 20. The time and resources devoted to this Action
  readily justify the requested fee.




                                                  16
Case 9:18-cv-80911-BB Document 38 Entered on FLSD Docket 05/13/2019 Page 17 of 22



                  2.     The Issues Involved Were Novel and Difficult, and Required the Skill
                         of Highly Talented Attorneys.
          “[P]rosecution and management of a complex national class action requires unique legal
  skills and abilities.” Edmonds v. U.S., 658 F. Supp. 1126, 1137 (D.S.C. 1987). This Court
  witnessed the quality of Class Counsel’s legal work, which conferred a substantial benefit on the
  Settlement Class in the face of significant litigation obstacles. Class Counsel’s work required the
  acquisition and analysis of a significant amount of factual and legal information.
          In any given case, the skill of legal counsel should be commensurate with the novelty and
  complexity of the issues, as well as the skill of the opposing counsel. Litigation of this Action
  required counsel trained in class action law and procedure as well as the specialized issues
  presented here, such as analyzing class certification issues and litigating the novel issue of whether
  the software used to make the calls was an ATDS, as defined by the TCPA. Class Counsel possess
  these attributes, and their participation added value to the representation of this Settlement Class.
  Hiraldo Decl. ¶ 21. The record demonstrates that the Action involved complex and novel
  challenges, which Class Counsel met at every juncture. Id. at ¶ 33.
          In evaluating the quality of representation by Class Counsel, the Court should also consider
  opposing counsel. See Camden I, 946 F.2d at 772 n.3; Ressler, 149 F.R.D. at 654. Throughout
  the litigation, Defendant was represented by extremely capable counsel. Defendant’s counsel was
  a worthy, highly competent adversary. Hiraldo Decl. ¶ 22; Walco Invs. v. Thenen, 975 F. Supp.
  1468, 1472 (S.D. Fla. 1997) (stating that “[g]iven the quality of defense counsel from prominent
  national law firms, the Court is not confident that attorneys of lesser aptitude could have achieved
  similar results”).
                  3.     Class Counsel Achieved a Successful Result.
          Given the significant litigation risks Class Counsel faced, the Settlement represents a
  successful result. Rather than facing years of costly and uncertain litigation, each Settlement Class
  Member is entitled to claim a cash benefit of up to $180.00 per text message, less any Notice and
  Administration Costs, Attorneys’ Fees and Expenses, and Service Award. Hiraldo Decl. ¶ 23.
                  4.     The Claims Presented Serious Risk.
          The Settlement is particularly noteworthy given the combined litigation risks. Hiraldo
  Decl. ¶ 24. As discussed, Defendant raised substantial and meritorious defenses. Consideration of
  the “litigation risks” factor under Camden I “recognizes that counsel should be rewarded for taking
  on a case from which other law firms shrunk. Such aversion could be due to any number of things,

                                                   17
Case 9:18-cv-80911-BB Document 38 Entered on FLSD Docket 05/13/2019 Page 18 of 22



  including social opprobrium surrounding the parties, thorny factual circumstances, or the possible
  financial outcome of a case. All of this and more is enveloped by the term ‘undesirable.’”
  Sunbeam, 176 F. Supp. 2d at 1336. Further, “[t]he point at which plaintiffs settle with defendants
  . . . is simply not relevant to determining the risks incurred by their counsel in agreeing to represent
  them.” Skelton v. General Motors Corp., 860 F.2d 250, 258 (7th Cir. 1988).
          Prosecuting the Action was risky from the outset. Hiraldo Decl. ¶ 25. Defendant was
  confident in their opposition to Plaintiff’s claims. The Settlement Fund obtained through the
  Settlement is substantial, given the complexity of the litigation and the significant risks and barriers
  that loomed in the absence of Settlement. Any of these risks could easily have impeded, if not
  altogether derailed, Plaintiff’s and the Settlement Class’ successful prosecution of these claims.
          The recovery achieved by this Settlement must be measured against the fact that any
  recovery by Plaintiff and Settlement Class Members through continued litigation could only have
  been achieved if: (i) Plaintiff was able to establish liability and damages at trial; and (ii) the final
  judgment was affirmed on appeal. The Settlement is an extremely fair and reasonable recovery for
  the Settlement Class in light of Defendant’s defenses, and the challenging and unpredictable path
  of litigation Plaintiff and the certified class would have faced absent the Settlement. Hiraldo Decl.
  ¶ 26.
                  5.    Class Counsel Assumed Considerable Risk to Pursue This Action on a
                        Pure Contingency Basis.
          In undertaking to prosecute this case on a contingent fee basis, Class Counsel assumed a
  significant risk of nonpayment or underpayment. Hiraldo Decl. ¶ 27. That risk warrants an
  appropriate fee. Indeed, “[a] contingency fee arrangement often justifies an increase in the award
  of attorney’s fees.” Sunbeam, 176 F. Supp. 2d at 1335 (quoting Behrens, 118 F.R.D. at 548).
          Public policy concerns – in particular, ensuring the continued availability of experienced
  and capable counsel to represent classes of injured plaintiffs holding small individual claims –
  support the requested fee. Hiraldo Decl. ¶ 28. The progress of the Action to date shows the
  inherent risk faced by Class Counsel in accepting and prosecuting the Action on a contingency fee
  basis. Despite Class Counsel’s effort in litigating this Action, Class Counsel remain completely
  uncompensated for the time invested in the Action, in addition to the expenses we advanced.
  Hiraldo Decl. ¶ 29. There can be no dispute that this case entailed substantial risk of nonpayment
  for Class Counsel.



                                                    18
Case 9:18-cv-80911-BB Document 38 Entered on FLSD Docket 05/13/2019 Page 19 of 22



                 6.      The Requested Fee Comports with Fees Awarded in Similar Cases.
         Counsel’s requested fee of 25% of the Settlement Fund is well within the range of fees
  typically awarded in similar cases. Hiraldo Decl. ¶ 30. Numerous decisions within and outside of
  the Southern District of Florida and the Eleventh Circuit have found that a 33.33% fee is well
  within the range of reason under the factors listed by the Camden I. See Legg v. Laboratory Corp.
  of America, 14-cv-61543-RLR, Dkt. 227, p.7 (S.D. Fla. Feb. 18, 2016) (FACTA case awarding
  one-third of gross recovery for attorneys’ fees, plus expenses); Gevaerts v. TD Bank, N.A., No.
  11:14-cv-20744-RLR, 2015 U.S. Dist. LEXIS 150354, at *27 (S.D. Fla. Nov. 5, 2015) (finding
  that a request for 30% of a $20 million dollar fund is justified); Wolff v. Cash 4 Titles, No. 03-
  22778- CIV, 2012 WL 5290155, at *5-6 (S.D. Fla. Sept. 26, 2012) (“The average percentage award
  in the Eleventh Circuit mirrors that of awards nationwide—roughly one-third.”) (citing Circuit
  case law and listing Southern and Middle District of Florida attorneys’ fees awards).
         Class Counsel’s fee request falls within the range of the private marketplace, where
  contingency fee arrangements often approach or equal forty percent of any recovery. See
  Continental, 962 F.2d at 572 (“The object in awarding a reasonable attorneys’ fee . . . is to simulate
  the market.”); RJR Nabisco, Inc. Sec. Litig., Fed. Sec. L. Rep. (CCH) ¶ 94, 268 (S.D.N.Y. 1992)
  (“[W]hat should govern [fee] awards is . . . what the market pays in similar cases”). And, “[i]n
  tort suits, an attorney might receive one-third of whatever amount the Plaintiff recovers. In those
  cases, therefore, the fee is directly proportional to the recovery.” Blum v. Stenson, 465 U.S. 886,
  904 (1984) (Brennan, J., concurring).
         Finally, Class Counsel’s fee request also falls within the range of awards in TCPA cases
  within this Circuit and elsewhere. See Gottlieb v. Citgo Petroleum Corp., No. 9:16-cv-81911, 2017
  U.S. Dist. LEXIS 197382, at *7 (S.D. Fla. Nov. 29, 2017) (granting fees and costs amounting to
  one-third of the $8,000,000.00 settlement fund); ABC Bartending School of Miami, Inc., v.
  American Chemicals & Equipment, Inc., No. 15-CV-23142-KMV (S.D. Fla. April 11, 2017)
  (granting fees and costs amounting to one-third of the $1,550,000.00 settlement fund); Guarisma
  v. ADCAHB Med. Coverages, Inc., Case No. 1:13-cv-21016 (S.D. Fla. June 24, 2015) (granting
  fees and costs amounting to one-third of the $4,500,000.00 settlement fund).
         Consequently, the attorneys’ fee requested here, which is well below the cases cited about,
  is appropriate and should be awarded.



                                                   19
Case 9:18-cv-80911-BB Document 38 Entered on FLSD Docket 05/13/2019 Page 20 of 22



  V.     CONCLUSION
         Plaintiff and Class Counsel respectfully request that this Court: (1) grant Final Approval to
  the Settlement and enter the proposed order attached as Exhibit C; (2) certify for settlement
  purposes the Settlement Class pursuant to Federal Rules of Civil Procedure 23(a), 23(b)(3), and
  23(e); (3) appoint Plaintiff as Class Representative; (4) appoint as Class Counsel the law firms and
  attorneys listed in paragraph I of the Agreement; (5) approve the requested Service Award in the
  amount of $5,000; (6) award Class Counsel attorneys’ fees in the amount of 25% of the Settlement
  Fund; and (7) enter Final Judgment dismissing the Action with prejudice.
                        CERTIFICATE OF GOOD FAITH CONFERRAL
         The undersigned attorney, in compliance with S.D. Local Rule 7.1(a)(3), certifies that the
  movant has conferred with counsel for Defendant, and that Defendant does not anticipate opposing
  the instant motion, but reserves the right to oppose should any issues arise.




                                                  20
Case 9:18-cv-80911-BB Document 38 Entered on FLSD Docket 05/13/2019 Page 21 of 22



  Dated: May 13, 2019
  Respectfully submitted,


    HIRALDO P.A.                         SHAMIS & GENTILE, P.A.
                                         Andrew J. Shamis
    /s/ Manuel S. Hiraldo                Florida Bar No. 101754
    Manuel S. Hiraldo, Esq.              ashamis@shamisgentile.com
    Florida Bar No. 030380               14 NE 1st Avenue, Suite 400
    401 E. Las Olas Boulevard            Miami, Florida 33132
    Suite 1400                           (t) (305) 479-2299
    Ft. Lauderdale, Florida 33301        (f) (786) 623-0915
    mhiraldo@hiraldolaw.com
    (t) 954.400.4713


    EDELSBERG LAW, PA
    Scott Edelsberg, Esq.
    Florida Bar No. 0100537
    scott@edelsberglaw.com
    19495 Biscayne Blvd #607
    Aventura, FL 33180
    Telephone: 305-975-3320




                                       21
Case 9:18-cv-80911-BB Document 38 Entered on FLSD Docket 05/13/2019 Page 22 of 22



                                  CERTIFICATE OF SERVICE

         I HEREBY CETIFY that on May 13, 2019, I electronically filed the foregoing document

  with the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being

  served this day on all counsel of record via transmission of Notice of Electronic Filing generated

  by CM/ECF.



                                                      /s/ Manuel S. Hiraldo
                                                      Florida Bar No. 030380
                                                      Email: mhiraldo@hiraldolaw.com
                                                      Telephone: 954.400.4713
                                                      Counsel for Plaintiff and the Class




                                                 22
